GIDEON, J.
I concur in the order reversing the judgment and remanding the cause for further proceedings. I doubt, however, whether the additional information desired will be of much, or any, assistance to the court in determining the rights of the parties. As stated by Mr. Justice FRICK, “There is an artesian water basin underlying both the plaintiffs’ and defendant’s lands,” and it appears from the testimony that the waters claimed by both the plaintiffs and the defendant come from this artesian basin. It also' appears without dispute that the waters obtained or acquired by the defendant in driving the well complained of were exclusively used in the irrigation of defendant’s lands, a necessary and beneficial use. I therefore withhold any concurrence in, or expression concerning, the ultimate rights of the parties to the use of the waters in question.